     Case 19-13032-jkf         Doc 12 Filed 05/10/19 Entered 05/10/19 09:35:05                      Desc Order
                                    Requiring Documents Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                              Chapter: 7
       Michael P Mooney and
Maureen G Mooney
                       Debtor(s)                       Bankruptcy No: 19−13032−ref

                                        ORDER


    AND NOW, this 10th day of May 2019 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

 1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline


               Chapter 7 Statement of Your Current Monthly Income Form 122A−1, Means Test
               Calculation
               Form 122A−2 − If Applicable, Schedules AB−J, Statement of Financial Affairs,
               Summary of
               Assets and Liabilities Form B106 due 05/23/2019


  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                                    Richard E. Fehling
                                                         Chief Judge , United States Bankruptcy Court
                                                                                                                  12
                                                                                                            Form 130
